 

 

Case 20-1034 Agg% FFilero5ta4/e1 sees
I, ee /O- 2)
of! L474 KEe O

about Hh: § MEd
1) ii
te Now
vie os Ill BL & t~
witA AS, Aél,

ONS,

AE 1S
Fs he was Kike

 

  
 
 
 
  
 
 

   
 

7/0 one Th MCA wf |
Lach ian OP dg -
my hercl ALL the bepuae

Yok Mehe wows

 
Case 20-10343-LSS Doc 4887 Filed 05/24/21 Page 2of5

ies haté th tS nol

hd Ever Thy zbewt iP
D cleg't Klein) ra
oe Sie SO

Foy €&
e ate WE ia ti

> oe aa

L wp. ae
= te —

H &
5 —

ae ion Mas
48 oo Leodiat=

ll CZ + L ths

 

    

 
Case all oe Doc 4887 Filed 05/24/21 Page 3of5

 

 

    

oe nb w here heljiJS
now. is he OUTS
who deue This fo yt-lhe

otter WME 4 Wodile cagy

ct Aa SNowFer-,
of aids ft Camp) old ool
 

ase 20-10343-LSS Doc 4887 Filed 05/24/21 Page4of5

hts weit on 0 yen
ran eae

4

Ths Kaow the hele

i> oo
e Nou

dae

 

eo

 
 
 

30 40 1914
JLdNYMN
WY319

SUVA)
:4NOD A

 
Case 20-10343-LSS Doc 4887 Filed 05/24/21 Page5of5

 

GREBNVILLE SC 296

17 MAY 2022 PR4 L

cl "hoo Sk ehnee PS

2.5.0 ban

eon’ Mer Ket S
Wi Lming ton, D, &, (9So | og

Wai

st CE Lruf
a
AP

ci
nm
Ni

NE geegle Hy aneefpoenfagoaf af yaffpotatat peat yh

 

 
